      CASE 0:19-cv-01759-JNE-ECW Document 1 Filed 07/02/19 Page 1 of 8



                         UNITED STATES DISTRICT COURT

                        DISTRICT OF MINNESOTA
______________________________________
                                                                Case No. ____________
Tim Mackey and Daniel Shoemaker as
Trustees of the Minnesota Laborers Health
and Welfare Fund, Tim Mackey and Daniel
Shoemaker as Trustees of the Minnesota
Laborers Pension Fund, Tammy Braastad
and Tim Mackey as Trustees of the
Minnesota Laborers Vacation Fund, Fred
Chase and Joe Fowler as Trustees of the
Construction Laborers’ Education, Training,
and Apprenticeship Fund of Minnesota and
North Dakota, Mark Ryan and Dave Borst as
Trustees of the Minnesota Laborers
Employers Cooperation and Education Trust,
the Minnesota Laborers Health and Welfare                                   COMPLAINT
Fund, the Minnesota Laborers Pension Fund,
the Minnesota Laborers Vacation Fund, the
Construction Laborers’ Education, Training,
and Apprenticeship Fund of Minnesota and
North Dakota, and the Minnesota Laborers
Employers Cooperation and Education Trust,
and their successors,

      Plaintiffs,

vs.

Central Landscaping, Inc.,

     Defendant.
______________________________________

      Plaintiffs, as their Complaint against the Defendant, state and allege as follows:

                    IDENTITY OF PARTIES, JURISDICTION, VENUE

      1.      Plaintiffs are Trustees of the Minnesota Laborers Health and Welfare

Fund, the Minnesota Laborers Pension Fund, the Minnesota Laborers Vacation Fund,

the Construction Laborers’ Education, Training, and Apprenticeship Fund of Minnesota



                                           1
      CASE 0:19-cv-01759-JNE-ECW Document 1 Filed 07/02/19 Page 2 of 8



and North Dakota, and the Minnesota Laborers Employers Cooperation and Education

Trust (“Funds”).

       2.     The Funds are multi-employer jointly-trusteed fringe benefit plans created

and maintained pursuant to § 302(c)(5) of the Labor Relations Management Act of 1974

(“LMRA”), as amended, 29 U.S.C § 186(c)(5).           The Funds are administered in

accordance with the provisions of the Employee Retirement Income Security Act of

1974 (“ERISA”), as amended 29 U.S.C. § 1001, et seq. The Funds are exempt from

federal income taxation pursuant to the Internal Revenue Code.

       3.     Defendant Central Landscaping, Inc. is a Minnesota business corporation

with a registered address of 13655 Lake Drive, Forest Lake, MN         55025.    Central

Landscaping, Inc. is an employer within the meaning of Section (3)(5) of ERISA, 29

U.S.C. § 1002(5).

       4.     This is an action by the Funds’ Trustees as fiduciaries to collect unpaid

fringe benefit contribution payments. Subject matter jurisdiction over this controversy,

therefore, is conferred upon this Court, without regard to the amount in controversy by

ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1); ERISA § 502(f), 29 U.S.C. § 1132(f), ERISA

§ 502(a)(3), 29 U.S.C. § 1132(a)(3); and ERISA § 515, 29 U.S.C. § 1145. Subject

matter jurisdiction is also conferred by LMRA § 301, 29 U.S.C. § 185 and the federal

common law developed thereunder.

       5.     The Funds are administered in Dakota County, Minnesota, therefore,

venue is proper in this court pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2).




                                           2
      CASE 0:19-cv-01759-JNE-ECW Document 1 Filed 07/02/19 Page 3 of 8



                                         FACTS

       6.     The Funds re-allege and incorporate by reference paragraphs 1-5 herein.

       7.     Since at least May 3, 2012, Central Landscaping, Inc. has been bound to

the terms of a series of collective bargaining agreements negotiated between a multi-

employer bargaining committee of landscape contractors and the Laborers’ District

Council of Minnesota and North Dakota on behalf of its affiliated Unions (“CBAs”), which

are incorporated herein by reference.

       8.     Central Landscaping, Inc. is bound to the current CBA through at least

April 30, 2020.

       9.     The CBAs provide that Central Landscaping, Inc. is bound to the Trust

Agreement for each of the following: the Minnesota Laborers Health and Welfare Fund,

the Minnesota Laborers Pension Fund, the Minnesota Laborers Vacation Fund, the

Construction Laborers’ Education, Training, and Apprenticeship Fund of Minnesota and

North Dakota, and the Minnesota Laborers Employers Cooperation and Education

Trust. Each of these Trust Agreements are incorporated herein by reference.

       10.    The CBAs require Central Landscaping, Inc. to maintain adequate

records to identify the type of work being performed by its employees to allow the Funds

to determine whether it is accurately reporting CBA-covered work hours to the Funds,

including contemporaneously accurate documentation showing what employees

performed what CBA-covered work on what projects for what hours on what given date,

i.e., the information typically maintained on timecards.




                                             3
      CASE 0:19-cv-01759-JNE-ECW Document 1 Filed 07/02/19 Page 4 of 8



       11.    Independent of the CBAs, 29 U.S.C. § 1059 requires employers such as

Central Landscaping, Inc. to maintain and preserve contemporaneously accurate

documentation showing what employees performed what CBA-covered work on what

projects for what hours on what given date.

       12.    The CBAs require Central Landscaping, Inc. to contribute every month,

not later than the 15th day of the following month, contributions to the Funds in an

amount set forth in the CBAs for each hour worked by employees covered by the CBAs.

       13.    The CBAs require Central Landscaping, Inc. to accurately report and

calculate the contributions due and owing in any given month to the Funds on a

remittance report form, which must be submitted with Central Landscaping, Inc.’s

monthly payment to the Funds.

       14.    The CBAs state that Central Landscaping, Inc. shall be considered

delinquent for a particular month if the required report and payment are not postmarked

on or before the 15th day of the following month.

       15.    The CBAs further require Central Landscaping, Inc. to promptly furnish to

the Trustees of the Funds or their authorized agents on demand federal forms W2s and

W3s, federal quarterly 941 forms, federal forms 1099s and 1096s, Minnesota

Unemployment Quarterly Reports (MUTAs or MN UCs) or such similar state required

quarterly reports, time cards, payroll and check registers and any other relevant

information that may be required in connection with the administration of the Funds.

       16.    The CBAs state that if Central Landscaping, Inc. fails or refuses to furnish

any of its records to the Trustees of the Funds or their authorized agents upon demand

or refuse to afford the Trustees of the Funds or their authorized agents reasonable



                                              4
      CASE 0:19-cv-01759-JNE-ECW Document 1 Filed 07/02/19 Page 5 of 8



opportunity to examine the same in accordance with standard auditing procedures, the

Trustees of the Fund may enforce such right by legal action, in which event all attorney

fees, services fees, filing fees, court reporter fees, and other legal costs and

disbursements, as well as the auditing fees and costs incurred in conducting the audit

shall be paid by Central Landscaping, Inc..

       17.     If Central Landscaping, Inc. fails to maintain satisfactory records from

which the type of work being performed by an individual may reasonably be determined,

Central Landscaping, Inc. is liable for all of the hours worked by that individual for whom

Central Landscaping, Inc. is unable to produce satisfactory records verifying the type of

work being performed by that individual.

       18.     The CBAs prohibit Central Landscaping, Inc. from subcontracting any

work covered by the CBAs to any person, firm, or corporation which is not in a

contractual relationship with the Laborers International Union of North America or any

its affiliated Local Unions.

       19.     The CBAs state that if Central Landscaping, Inc. becomes delinquent,

Central Landscaping, Inc. shall be required to pay as liquidated damages an amount

equal to 10% of the payment otherwise due.

       20.     The CBAs state that if Central Landscaping, Inc. becomes delinquent,

Central Landscaping, Inc. shall be required to pay interest on all delinquent

contributions at the rate prescribed by the Trustees of the Funds in the Trust

Agreements.




                                              5
      CASE 0:19-cv-01759-JNE-ECW Document 1 Filed 07/02/19 Page 6 of 8



          21.   The CBAs state that delinquent employers shall be required to pay all

costs of collection actually incurred by the Funds, including all attorneys’ fees, service

fees, filing fees, court reporter fees, and all other fees, costs, and disbursements

incurred by or on behalf of the Funds in collecting amounts due.

                                   COUNT I
                     BREACH OF CONTRACT/AUDIT AMOUNT DUE

          22.   The Funds re-allege and incorporate by reference paragraphs 1-21

herein.

          23.   The Funds’ authorized agent requested that Central Landscaping, Inc.

produce a complete set of payroll and employment records as specified in the CBAs

and Trust Agreements for the period of January 1, 2014 through December 31, 2018

(“Audit Period”).

       24.      Central Landscaping, Inc. produced its payroll and employment records

for the Audit Period and the Funds’ authorized agent determined there were hours

worked by Central Landscaping’s employees covered by the CBAs for which Central

Landscaping, Inc. did not submit contributions to the Funds in whole or in part.

       25.      The Funds’ authorized agent prepared an audit invoice setting forth the

amounts due to the Funds for unpaid contributions for the Audit Period and determined

that $633,902.76 is due and owing for delinquent contributions.

       26.      Central Landscaping, Inc. made a payment of $9,854.95, which satisfies

that amount of the audit, leaving an amount of $624,047.81 due and owing for

delinquent contributions.




                                            6
      CASE 0:19-cv-01759-JNE-ECW Document 1 Filed 07/02/19 Page 7 of 8



        27.     Central Landscaping, Inc. breached the terms of the CBAs and Trust

Agreements by failing to pay all amounts due for delinquent contributions for the Audit

Period.

          28.   Central Landscaping, Inc. is liable to the Funds for the CBA-obligated

fringe benefit amounts for all hours worked by each of its employees for whom Central

Landscaping, Inc. is unable to produce satisfactory records verifying the type of work

performed by any such individuals.

          29.   Pursuant to the CBAs, Central Landscaping, Inc. is liable to the Funds for

all attorney’s fees, service fees, filing fees, court reporter fees and other legal costs and

disbursements, as well as the auditing fees and costs incurred in conducting such audit.

        30.     Central Landscaping, Inc. is liable to the Funds for liquidated damages

and interest charges on the unpaid contributions for the Audit Period pursuant to the

CBAs.

                                        COUNT II
                                    ERISA DAMAGES

        31.     The Funds re-allege and incorporate by reference paragraphs 1-29

herein.

        32.     The Funds are entitled to liquidated damages or double interest charges

on any amounts found to be due and owing under ERISA § 502(g), 29 U.S.C. §

1132(g).

        33.     The Funds are entitled to attorneys’ fees and costs incurred in this action

under ERISA § 502, 29 U.S.C. § 1132.

        34.     The Funds are entitled to interest under ERISA § 502, 29 U.S.C. § 1132.




                                             7
       CASE 0:19-cv-01759-JNE-ECW Document 1 Filed 07/02/19 Page 8 of 8



                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment of this Court against Defendant

Central Landscaping, Inc. as follows:

        1.     For judgment in the amount of $624,047.81 for delinquent contributions for

the Audit Period.

        2.     For an award of liquidated damages and interest charges or double

interest charges on all unpaid contributions.

        3.     For an award of costs, disbursements and attorneys’ fees according to

law.

        4.     Such other and future relief as the Court deems just, equitable or proper.

Date: July 2, 2019                        MCGRANN SHEA CARNIVAL
                                          STRAUGHN & LAMB, CHARTERED



                                          By:    s/ Amy L. Court
                                                   Carl S. Wosmek (Atty. No. 300731)
                                                   Amy L. Court (Atty. No. 319004)
                                                   Christy E. Lawrie (Atty. No. 388832)
                                                 800 Nicollet Mall, Suite 2600
                                                 Minneapolis, MN 55402
                                                 Telephone: (612) 338-2525
                                                 csw@mcgrannshea.com
                                                 alc@mcgrannshea.com
                                                 cel@mcgrannshea.com

                                                 Attorney for Plaintiffs



1146925.DOCX




                                             8
